DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on October 18, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended.
Claims 3-4 and 12-13 have been canceled.
Claims 1-2, 5-11 and 14-20 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
 Response to Amendments
	Applicant’s amendments to claim 1 are acknowledged.
Response to Arguments
Applicant’s arguments have been considered, but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2016/0048798 A1) in view of Chan (US 2014/0001258 A1).


Claim 1

Meyer discloses the following limitations:

A storage system comprising: 
at least one storage location configured and arranged for storing an item; (see at least figure 1 and paragraph 002).
at least one detection arrangement is assigned to the at least one storage location and configured and arranged for identifying the item stored at the assigned storage location, the at least one detection arrangement  including at least one weight sensor;  (see at least paragraphs 0009, 0017, 0061-0062 and 0091-0092).
and an operatively separable interface arranged between the at least one detection arrangement and the at least one storage location (see at least paragraph 0060 – The weight sensor 30 and ESL 10 connected to an inventory control network via inductive coupling to an area controller 28 which may be connected to or in communication with a system controller and 0091-0092).
so that the at least one detection arrangement is further configured and arranged to be separated from the at least one storage location and is therefore mobile (see at least figure 2, connector 29 and paragraph 0091).

Meyer in at least paragraph 0092 discloses that a controller is programmed to identify when a retail product of a weight different than the weight of assigned retail products have been placed on a weight sensor.  Electronic shelf or controller may have circuitry to identify when a product has been placed by error.  Meyer does not explicitly disclose the following limitations however, Chan does:

and at least one further sensor configured and arranged for identifying the item, (see at least abstract and paragraph 0006).

and operating in a rest state activated between the identifying process and a recognition process (see at least abstract and paragraph 0006).

wherein the at least one weight sensor is communicatively coupled to the at least one further sensor and the at least one weight sensor is configured and arranged to trigger the recognition process of the at least one further sensor in response to a change in the measured weight; (see at least abstract and paragraph 0006).

and the at least one further sensor is one of the following: an RFID sensor, a radio sensor, an optical sensor, in a particular barcode and QR code reader, and a magnetic sensor (see at least abstract and paragraph 0006) .

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the RFID system disclosed by Chan to the retail shelves in Meyer in order to improve efficiency (see at least Chan paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore Chan discloses the following limitations:

characterized in that at least one further  sensor is further configured and arranged to detect a further state variable of the item  (see at least abstract and figure 7).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply  the RFID system disclosed by Chan to the retail shelves  in Meyer in order to improve efficiency (see at least Chan paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5
Furthermore, Chan discloses the following limitations:

characterized in that the at least one further sensor is further configured and arranged to carry out an identification of the item by reading an identification means attached to the  item or a transport cover of the item (see at least abstract and paragraph 0006).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply  the RFID system disclosed by Chan to the retail shelves  in Meyer in order to improve efficiency (see at least Chan paragraph 0006).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 6
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one detection arrangement is communicatively coupled  to a warehouse center and is configured and arranged to exchange information there between (see at least paragraphs 0080, 0096-0098, 0016 and 0112-0113).

Claim 7
Furthermore, Meyer discloses the following limitations:

further including at least one light and/or acoustic source on the detection arrangement (see at least paragraphs 0080 and 0096-0098).

Claim 8 
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one light and/or acoustic source is configured and arranged to be activated in response to a localization signal from a warehouse center communicatively coupled to the at least one detection arrangement and configured and arranged to exchange information therebetween (see at least paragraphs 0080, 0096-0098 and 0100-0102).

Claim 9
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one storage location is identifiable by the detection arrangement (see at least paragraphs 0100-0102).

Claim 10
Furthermore, Meyer discloses the following limitations:

 further including a data memory assigned to the at least one detection arrangement (see at least paragraphs 0062, 0126 and 0130-0131).

Claim 11
Furthermore, Meyer discloses the following limitations:

further including an energy storage device assigned to the at least one detection arrangement (see at least paragraph 0052).

As per claims 14-20, claims 14-20 recite substantially similar limitations to claims 1-2 and 5-11 and are therefore rejected using the same art and rationale set forth above.   


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Zsigmond (US 2006/0178947 A1) in at least paragraph 0036 discloses that a weight change on items triggers the reading of items tags.  Between scans, the scanner can enter into a power down/low power consumption state to conserve power.  Teller (US 7,750,817 B2) in at least column 21 lines 30-40 evidences that systems were a weight change activates an RFID for item recognition are conventional in the art. 

	
CONCLUSION





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISSE Y ORTIZ ROMAN whose telephone number is (571)270-5506. The examiner can normally be reached Monday-Thursday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687